

116 SRES 74 ATS: Marking the fifth anniversary of Ukraine’s Revolution of Dignity by honoring the bravery, determination, and sacrifice of the people of Ukraine during and since the Revolution, and condemning continued Russian aggression against Ukraine.
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 74IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Mr. Portman (for himself, Mr. Durbin, Mr. Isakson, Mr. Rubio, Mr. Murphy, Ms. Duckworth, Mr. Cardin, Mr. Casey, Mr. Blumenthal, Ms. Ernst, Mr. Wyden, Ms. Collins, Mr. Brown, Ms. Klobuchar, Mrs. Shaheen, Mr. Jones, Mr. Boozman, Mr. Johnson, Mr. Booker, Mr. Inhofe, and Mr. Toomey) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 3, 2019Reported by Mr. Risch, without amendment and with an amendment to the preambleJuly 16, 2019Considered, amended, and agreed to with an amended preambleRESOLUTIONMarking the fifth anniversary of Ukraine’s Revolution of Dignity by honoring the bravery,
			 determination, and sacrifice of the people of Ukraine during and since the
			 Revolution, and condemning continued Russian aggression against Ukraine.
 Whereas, on November 21, 2013, peaceful protests began on Independence Square (Maidan) in Kyiv against the decision by the government of then-President Viktor Yanukovych to suspend signing the Ukraine-European Union (EU) Association Agreement and instead pursue closer ties with the Russian Federation;
 Whereas the Maidan protests, initially referred to as the Euromaidan, quickly drew thousands of people and broadened to become a general demonstration in support of Ukraine’s integration with the European Union and against the corrupt Yanukovych regime;
 Whereas, on the night of November 30, 2013, Ukrainian police forces surrounded and violently dispersed peaceful protestors on the Maidan;
 Whereas the next day, thousands of Euromaidan demonstrators regrouped and resumed the protests for three months, despite facing continuing and increasing violence from the police;
 Whereas, on January 16, 2014, anti-protest laws, known as the dictatorship laws, were adopted by the Government of Ukraine, which sought to restrict the actions of the Euromaidan protestors;
 Whereas these laws were condemned by Euromaidan protestors as well as Western officials, including then-Secretary of State John Kerry, who called them anti-democratic;
 Whereas many of these laws were repealed just 11 days after being signed into law; Whereas, on the night of February 18, 2014, police assaulted and burned down the Trade Union Building in Kyiv, which had been used as a headquarters for the Euromaidan movement;
 Whereas Yanukovych's government forces began using live ammunition against the Euromaidan movement, leading to the deaths of more than a hundred protestors who are now remembered in Ukraine as the Heavenly Hundred;
 Whereas, on February 21, 2014, in the face of the ongoing Euromaidan protests demanding his resignation, then-President Viktor Yanukovych fled Kyiv, and then fled Ukraine the next day;
 Whereas, on February 22, 2014, the Verkhovna Rada of Ukraine recognized that Yanukovych had ceased his functions as president, voted him from office, and scheduled early presidential elections for May 25, 2014;
 Whereas, on February 25, 2014, fulfilling demands of the Maidan, Ukraine’s special police force known as the Berkut was dissolved, as it had been heavily involved in the violence against the Euromaidan protestors;
 Whereas the Ukrainian government’s use of force against activists throughout the Euromaidan protests, including the use of live bullets, was widely condemned by Western governments, including the United States, and ultimately failed to discourage the Euromaidan movement;
 Whereas, on September 1, 2017, the Ukraine-EU Association Agreement came into force after its signing by the Government of Ukraine and the EU;
 Whereas, in response to Ukraine’s Revolution of Dignity, the Russian Federation launched military aggression against Ukraine, illegally occupied Ukraine’s Crimean Peninsula, and instigated a war in eastern Ukraine, which is still ongoing and has killed more than 10,000 Ukrainians;
 Whereas the Russian Federation’s attempted invasion and annexation of Crimea has been widely seen as an effort to stifle pro-democracy developments across Ukraine in 2014 in the wake of the Revolution of Dignity;
 Whereas 2019 marks the 25th anniversary of the signing of the Budapest Memorandum, which committed the United States, the United Kingdom, and the Russian Federation to refrain from the threat or use of force against Ukraine’s territorial integrity in exchange for Ukraine giving up its nuclear weapons;
 Whereas the Russian Federation is a signatory to the 1994 Budapest Memorandum and thus committed to respect the independence, sovereignty, and territorial integrity of Ukraine;
 Whereas the Government of the Russian Federation is further obligated to respect the sovereignty of Ukraine pursuant to its commitments as a signatory to the Helsinki Final Act and the Charter of the United Nations;
 Whereas, on March 27, 2014, the United Nations General Assembly adopted Resolution 68/262 calling on states and international organizations not to recognize any change in Crimea’s status and affirmed the commitment of the United Nations to recognize Crimea as part of Ukraine;
 Whereas the United States and European Union have imposed sanctions on individuals and entities who have enabled the attempted invasion, annexation, and occupation of Crimea;
 Whereas, pursuant to the Revolution of Dignity’s goal of fighting corruption in Ukraine, the Verkhovna Rada of Ukraine adopted the Law On the National Anti-Corruption Bureau (NABU) of Ukraine on October 14, 2014;
 Whereas, on June 26, 2018, the Law of Ukraine On the Establishment of the High Anti-Corruption Court was signed into law;
 Whereas, on July 5, 2018, the Law on National Security was signed into law, which has strengthened civilian control over the Ukrainian military, increased transparency in the security sector, and more clearly delineated the powers of law enforcement agencies;
 Whereas, on January 6, 2019, the Ecumenical Patriarch of Constantinople granted autocephaly to the Ukrainian Orthodox Church, thus establishing the first independent Ukrainian Orthodox Church in over 300 years;
 Whereas despite requests by the Government of Ukraine, the Government of the Russian Federation has repeatedly refused to extradite former President of Ukraine Viktor Yanukovych to stand trial in Ukraine;
 Whereas, on January 24, 2019, a Ukrainian court found Yanukovych guilty in absentia of high treason and complicity in conducting an aggressive war against Ukraine, and sentenced him to 13 years in prison;
 Whereas, in order to help Ukraine preserve its sovereignty in the face of Russian aggression, the United States Government has provided Ukraine with over $1,000,000,000 in security assistance, including critical defensive items such as Javelin anti-tank missiles and Island-class cutters;
 Whereas, in the 115th Congress, both the United States Senate and the United States House of Representatives passed resolutions commemorating the 85th anniversary of the Holodomor, the Soviet Union's manmade famine that it committed against the people of Ukraine in 1932 and 1933;
 Whereas, on March 31, 2019 and April 21, 2019, Ukraine held the first and second rounds of its presidential election;
 Whereas these elections were widely recognized by international observers as being free, fair, and conducted without serious, widespread irregularities;
 Whereas the large turnout and civic activism related to the election highlight the ongoing support of the Ukrainian people for continued Western integration, political, economic, and judicial reform, and renewed anticorruption efforts;
 Whereas Volodymyr Zelensky won Ukraine’s presidential election and was inaugurated on May 20, 2019, concluding a peaceful transfer of power from former President Petro Poroshenko; and
 Whereas parliamentary elections in Ukraine are scheduled for July 21, 2019: Now, therefore, be it   That the Senate—
 (1)remembers the courage and resolve shown by the Ukrainian people in the Revolution of Dignity; (2)solemnly honors the Heavenly Hundred who were killed during the Revolution of Dignity while fighting for the causes of freedom and democracy in Ukraine;
 (3)applauds the progress that the Government of Ukraine has made since the Revolution of Dignity in strengthening the rule of law, aligning itself with Euro-Atlantic norms and standards, and improving military combat readiness and interoperability with the North Atlantic Treaty Organization (NATO);
 (4)encourages the Government of Ukraine to continue implementing crucial reforms to fight corruption, build strong and free markets, and strengthen democracy and the rule of law;
 (5)affirms the United States Government's unwavering commitment to supporting the continuing efforts of the Government of Ukraine to implement democratic and free market reforms, restoring Ukraine’s territorial integrity, as well as providing additional lethal and non-lethal security assistance to strengthen Ukraine’s defense capabilities on land, sea, and in the air in order to improve deterrence against Russian aggression;
 (6)condemns the Russian Federation’s ongoing malign activities against Ukraine and renews its call on the Government of the Russian Federation to immediately cease all activity that seeks to undermine Ukraine and destabilize the European continent;
 (7)declares that nothing in this resolution shall be construed as an authorization for the use of military force;
 (8)reiterates its strong condemnation of the provocative actions and unjustified use of military force by the Government of the Russian Federation in the Kerch Strait against the Ukrainian Navy on November 25, 2018, as a blatant violation of the Russian Federation’s commitments under international law and the 2003 Treaty Between the Russian Federation and Ukraine on Cooperation in the Use of the Sea of Azov and the Kerch Strait;
 (9)expresses its support to all Ukrainian political prisoners convicted on fabricated charges and incarcerated by Russian or Russian-controlled authorities, including the Ukrainian sailors seized in the November 25, 2018, attack near the Kerch Strait who are due treatment under the 1949 Geneva Conventions and have been illegally kept in detention in the territory of the Russian Federation, while renewing its strong call on the Kremlin to immediately release these Ukrainian citizens;
 (10)affirms the Department of State’s Crimea Declaration, announced on July 25, 2018, that rejects Russia’s attempted annexation of Crimea and pledges to maintain this policy until Ukraine’s territorial integrity is restored;
 (11)believes that the Nord Stream 2 pipeline poses a major threat to European security, seeks to further undermine Ukraine’s economic stability, and threatens to increase the country’s vulnerability to further Russian military incursions;
 (12)calls upon the United States Government, as well as its international allies and partners, to maintain a strong sanctions regime against the Russian Federation until it upholds its international obligations towards Ukraine, including the Budapest Memorandum on Security Assurances and the Minsk Agreements;
 (13)congratulates the people of Ukraine on the announcement on January 6, 2019, of autocephaly for an independent Orthodox Church of Ukraine, which has marked an important milestone in Ukraine’s pursuit of its own future free from Russian influence;
 (14)congratulates the people of Ukraine on the successful conclusion of free and fair presidential elections in the spring of 2019, and on the inauguration of the new President of Ukraine, Volodymyr Zelensky;
 (15)believes that the strengthening of Ukraine’s democracy over the past five years, most visibly displayed in the conduct of the country’s recent presidential election and peaceful transition of power, should serve as a positive example to other post-Soviet countries; and
 (16)looks forward to the peaceful, free, and fair conduct of Ukraine’s upcoming parliamentary elections.
			